DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is Non-Final Office Action in response to application filed on April 27, 2020 in which claims 1-20 are presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on April 27, 2020 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-14, 16 and 20are rejected under 35 U.S.C. 103 as being unpatentable over Kawanoue (US 20180329942 A1) in view of Eluri et al. (US 2019/0354620 A1), hereafter as Eluri I.
Regarding claim 1 and similar claim 16 and claim 20, Kawanoue discloses a method comprising: 
receiving a database query message at a database system via a network (¶[0077]-[0078], and [0092]-[0094], Kawanoue), the database query message including one or more parameters for retrieving data from a database based on a designated database record timestamp (¶[0077]-[0078], [0081]-[0082] and [0092], Kawanoue); 
(¶[0093]-[0098], Kawanoue), the database record timestamp range determined based on the designated database record timestamp (¶[0092]-[0098], Kawanoue), the database record timestamp range including a plurality of database record insertion timestamp values (¶[0092]-[0098], Kawanoue). and 
transmitting a response message via the network, the response message identifying the one or more database records (¶[0100]-[0101], Kawanoue, i.e., sending the modified timestamp as message result output includes identifying data records “NTP-ID”). 
Kawanoue, however, does not explicitly disclose insertion timestamp range and wherein a designated database record inserted into the database at a time corresponding to the designated database record timestamp is associated with one of the plurality of database record timestamp values.
Eluri I discloses insertion timestamp range (¶[0016], Eluri) and wherein a designated database record inserted into the database at a time corresponding to the designated database record timestamp is associated with one of the plurality of database record timestamp values (¶[0030], [0065]-[0067] and [0090], Eluri).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Kawanoue and Eluri before them to modify the inserted timestamp of Eluri into Kawanoue, as taught by Eluri. One of ordinary skill in the art would be motivated to integrate modified timestamp in database’s concurrence into Kawanoue, with a reasonable expectation of success, in order to enhance efficiently allocation in database management system (¶[0001]-[0002], Eluri).
(¶[0077]-[0078], and [0092]-[0094], Kawanoue). 
Regarding claim 14, Kawanoue/ Eluri I combination discloses wherein the database system is a multitenant database system in which one or more database tables within the database each stores information associated with two or more of the plurality of organizations (¶[0037] and [0090], Eluri I). 
Claims 2-3, 12-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanoue (US 20180329942 A1) in view of Eluri et al. (US 2019/0354620 A1), hereafter as Eluri I, and further in view of Eluri et al. (US 20160147811 A1), hereafter as Eluri II.
Regarding claim 2 and similar claim 17, Kawanoue/Eluri I combination discloses all of the claimed limitations as discussed above, except wherein each of the plurality of database record insertion timestamp values is temporally located after the designated database record insertion timestamp. Eluri II discloses wherein each of the plurality of database record insertion timestamp values is temporally located after the designated database record insertion timestamp (¶[0044] and [0062], Eluri II) and wherein the one or more parameters indicate a request to receive database records temporally located before the designated database record insertion timestamp (¶[0044] and [0062], Eluri II), and wherein identifying the database record insertion timestamp range involves adding a designated value to the designated database record insertion timestamp (¶[0036], [0044] and [0062], Eluri II). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Kawanoue and Eluri before them to modify the inserted timestamp of Eluri into Kawanoue, as taught by Eluri. One of (¶[0001]-[0002], Eluri I).
Regarding claim 3, Kawanoue/Eluri I combination disclose wherein each of the plurality of database record insertion timestamp values is temporally located before the designated database record insertion timestamp (¶[0044] and [0062], Eluri II), and wherein the one or more parameters indicate a request to receive database records temporally located after the designated database record insertion timestamp (¶[0044] and [0062], Eluri II), and wherein identifying the database record insertion timestamp range involves subtracting a designated value from the designated database record insertion timestamp (¶[0036], [0044] and [0062], Eluri II). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Kawanoue and Eluri before them to modify the inserted timestamp of Eluri into Kawanoue, as taught by Eluri. One of ordinary skill in the art would be motivated to integrate modified timestamp in database’s concurrence into Kawanoue, with a reasonable expectation of success, in order to enhance efficiently allocation in database management system (¶[0001]-[0002], Eluri I).
Regarding claim 12, Kawanoue/Eluri I/Eluri II combination discloses wherein each of the plurality of database record insertion timestamp values is temporally proximate to the designated database record insertion timestamp (¶[0044] and [0062], Eluri II). 
Regarding claim 14, wherein the database system is a multitenant database system in which one or more database tables within the database each stores information associated with two or more of the plurality of organizations. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanoue (US 20180329942 A1) in view of Eluri et al. (US 2019/0354620 A1), hereafter as Eluri I, and further in view of Harris et al. (US 10691662 B1).
Regarding claim 15, Kawanoue/Eluri I combination disclose all of the claimed limitations as discussed above, except creating the database query by applying a transformation to the one or more parameters. Harris discloses creating the database query (abstract; Fig.3 and col8, lines 21-47, Harris) by applying a transformation to the one or more parameters the database query including one or more filters based on database record insertion timestamp values, the one or more parameters not including the one or more filters (Fig.4 and col.10, line 35 to col.11, line 30, Harris, i.e., filter the results that are not in the temporal range specified by the query). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Kawanoue/ Eluri and Harris before them to update the temporal index range of Harris into Kawanoue/Eluri, as taught by Harris. One of ordinary skill in the art would be motivated to integrate modified timestamp in database’s updated index into the modified Kawanoue, with a reasonable expectation of success, in order to enhance the facilitating latency searches of large and dynamic data sets (Col.2, lines 3-20, Harris).
Claims 4-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanoue (US 20180329942 A1) in view of Eluri et al. (US 2019/0354620 A1), hereafter as Eluri I, and further in view of Tsuchida et al. (US 20180285421 A1).
Regarding claim 4, Kawanoue/ Eluri I combination discloses all of the claimed limitations as discussed above, except wherein the database query includes a first stage identifying a first plurality of database records based on the database record insertion timestamp range. Tsuchida disclose wherein the database query includes a first stage identifying a first (¶[0058], Tsuchida) and wherein the database query includes a second stage identifying a second plurality of database records based on the designated database record timestamp (¶[0058], Tsuchida), the second plurality of database records being a subset of the first plurality of database records (¶[0112]-[0114] and [0121], Tsuchida). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Kawanoue/ Eluri and Tsuchida before them to update the stages in index range of Tsuchida into Kawanoue/Eluri, as taught by Tsuchida. One of ordinary skill in the art would be motivated to integrate modified timestamp in database’s updated index into the modified Kawanoue, with a reasonable expectation of success, in order to enhance the reduction of power consumption amount of query processing in database management system (¶[0002], Tsuchida).
Regarding claim 5, Kawanoue/ Eluri I/ Tsuchida combination discloses wherein each of the first plurality of database records is associated with a respective adjusted database record insertion timestamp value (¶[0023] and [0088], Eluri I), and wherein the first plurality of database records are identified by comparing the respective adjusted database record insertion timestamp values to the database record insertion timestamp range (¶[0023] and [0088], Eluri I). 
Regarding claim 6, Kawanoue/ Eluri I/ Tsuchida combination discloses wherein each of the first plurality of database records is associated with a respective original database record insertion timestamp value (¶[0023] and [0088], Eluri I), and wherein the second plurality of database records are identified by comparing the respective original database record insertion timestamp values to the designated database record insertion timestamp (¶[0023] and [0088], Eluri I). 
(¶[0058], Tsuchida), wherein the database query includes a second stage identifying a second plurality of database records based on the designated database record insertion timestamp (¶[0058], Tsuchida), the second plurality of database records being a subset of the first plurality of database records (¶[0058], Tsuchida), wherein each of the first plurality of database records is associated with a respective adjusted database record insertion timestamp value (¶[0023] and [0088], Eluri I), and wherein the first plurality of database records are identified by comparing the respective adjusted database record insertion timestamp values to the database record insertion timestamp range (¶[0023] and [0088], Eluri I), wherein each of the first plurality of database records is associated with a respective original database record insertion timestamp value (¶[0023] and [0088], Eluri I), and wherein the second plurality of database records are identified by comparing the respective original database record insertion timestamp values to the designated database record insertion timestamp (¶[0023] and [0088], Eluri I). 
Claims 7-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanoue (US 20180329942 A1) in view of Eluri et al. (US 2019/0354620 A1), hereafter as Eluri I, and further in view of Armangau et al. (US 20060235821 A1).
Regarding claim 7 and similar claim 19, Kawanoue/Eluri I combination discloses wherein the designated database record insertion timestamp (¶[0044] and [0062], Eluri II), except the mapping function. Armangau discloses wherein database record insertion timestamp is mapped to one of the plurality of database record insertion timestamp values via a timestamp mapping function (Fig.7; ¶[0008]-[0009] and [0071]-[0072], Aumangau). It would have been (¶[0008]-[0009], Armangau).
Regarding claim 8, Kawanoue/Eluri I/ Armangau combination discloses wherein the timestamp mapping function includes a hash function portion that receives as inputs a primary key associated with the designated database record and the designated database record insertion timestamp (¶[0033]-[0035] and [0037]-[0039], Armangau). 
Regarding claim 9, wherein the timestamp mapping function is invertible, and wherein executing a second stage of the database query involves inverting the timestamp mapping function for each of a first plurality of database records retrieved in a first stage of the database query (¶[0071]-[0072], Aumangau). 
Regarding claim 10, wherein the timestamp mapping function includes a random number generation portion that returns a randomly generated number within a range of possible values (¶[0041] and [0052], Aumangau). 
Regarding claim 11, wherein the timestamp mapping function includes a modulo function that receives as an input the designated database record insertion timestamp (¶[0033]-[0035] and [0037]-[0039], Armangau). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(‘preconditions of operations” to be perform, e.g., reads, writes and inserts, ¶[0059], Terry) for retrieving data from a database based on a designated database record insertion timestamp (¶[0059]-[0062], Terry, i.e., receiving request to perform operations on database to retrieve transaction data based on assigned timestamp).
2. Rozas (US 20200042199 A1) discloses FUTURE WRITE IN DISTRIBUTED SYSTEM MAINTAINING DATA STORAGE INTEGRITY.
3. Yang et al. (US 20200341986 A1) discloses retrieve database records using time parameter and timestamp range (Fig.5-Fig.6, ¶[0017] and [0063], Yang) and transmitting a response message via the network, the response message identifying the one or more database records (Fig.5, ¶[0017], [0066] and [0067], Yang).
4. Eluri et al. (US 2019/0354620 A1) disclose SPARSE INFRASTRUCTURE FOR TRACKING AD-HOC OPERATION TIMESTAMPS.
Guan et al. (US 20190238427 A1) disclose opaque interface for enclosed/wrapped asynchronous PULLING DATA BETWEEN POLICY ENFORCEMENT AS A SERVICE (PEaaS) COMPONENTS.
5. Bhattacharjee et al. (US 9336258 B2) disclose Reducing database locking contention using multi-version data record concurrency control including mapping function (Fig.7A).
6. Barber et al. (US 20200372004 A1) discloses INDEXING FOR EVOLVING LARGE-SCALE DATASETS IN MULTI-MASTER HYBRID TRANSACTIONAL AND ANALYTICAL PROCESSING SYSTEMS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
December 9, 2021